DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 3 June 2022 has been entered.
The Final Rejection mailed 27 June 2022 has been vacated (said office action inadvertantly included the wrong version of the text). 
Claims 5-8 are currently pending and are considered here.

Withdrawn Rejections
The rejection of claims 5-8 under 35 U.S.C. 112(b) as being indefinite for reciting a “crude hydrolysate” is withdrawn in view of the claim amendments in the Response of 3 June 2022.

Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are moot in view of the new grounds of rejection below (the pending 103 rejection has been modified below to address the newly added claim limitations).

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 7 have been amended to recite that “the yeast cell wall hydrolysate is obtained by a hydrolysis treatment to yeast cell walls separated from yeast cells”.  Applicant points to paragraphs [0011] and [0013] of the specification for support.  Paragraph [0011] describes several exemplary methods for obtaining yeast cell walls for use in the hydrolysis step which include digesting/rupturing yeast cells followed by centrifugation and removal of the supernatant (leaving the pelleted cell walls).  Where the digesting/rupturing is not 100% complete (the specification is silent as to the degree of hydrolysis/rupturing), the methods would yield a product that contains yeast cells along with the pelleted/insoluble yeast cell wall fragments.  Thus, the methods of [0011] do not explicitly describe or necessarily imply separating yeast cell walls from yeast cells.  Paragraph [0013] describes the hydrolysis step performed on the yeast cell walls, and also describes an optional washing step prior to the hydrolysis.  However, neither [0013] nor the rest of the specification provides any description of using yeast cell walls that have been separated from yeast cells as the starting material for the hydrolysis.  As such, the claims as amended comprise new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Pub. 20140328996 to Johal in view of Sonck et al., Veterinary immunology and immunopathology 135.3-4 (2010): 199-207.
Johal teaches administering a yeast hydrolysate composition as an animal feed, wherein the composition is made by subjecting yeast cells (preferably Baker’s/Brewer’s yeast S. cerevisiae) to a combination of alkaline pH (pH of about 8-12, preferably about 9-11), heat (preferably about 140-160 °C) and shear (preferably in a jet cooker) sufficient to produce a composition of yeast cell wall fragments and released components including β-glucans, mannans and other saccharides (entire doc, including [0011]-[0029]; Examples).  The heating step can include multiple passages through a jet cooker with retention times from 30 seconds to 1 hour per passage ([0022]-[0044]). 
Claims 5-8 differ from Johal in that: the method comprises administering the yeast hydrolysate for promoting IL-6 production (claims 5, 6) and for promoting IL-10 production (claims 7, 8) in a subject.
Sonck teaches that β-glucans found in yeast cell walls are known to have immunomodulatory properties and that providing β-glucans in animal feed (such as swine) can have a protective effect against bacterial infection (under 1. Introduction; and  1st ¶ under 4. Discussion).  Sonck further teaches that the immunomodulatory effect of β-glucans from S. cerevisiae (in several different forms, including a crude extract) includes stimulating release of the cytokines IL-6 and IL-10 (Table 1; 3.3. Cytokine production; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer a yeast hydrolysate as animal feed as taught by Johal wherein the administration is for the purpose of providing an immunomodulatory effect (including increasing IL-6 and IL-10) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to administer the composition of Johal for the purpose of providing an immunomodulatory effect (including increasing IL-6 and IL-10) because Sonck teaches that such effect can provide protection against bacterial infections in animals such as swine.  Administering the composition of Johal for the purpose of providing an immunomodulatory effect (including increasing IL-6 and IL-10) would have led to predictable results with a reasonable expectation of success because Johal teaches that the yeast cell wall hydrolysate composition is useful specifically as an animal feed, including for swine.  Moreover, Johal teaches that the composition releases β-glucans and Sonck teaches that yeast β-glucans in a variety of preparations including a crude extract have the desired immunomodulatory activity.
Regarding the recitation in claims 5 and 7 that the cell wall hydrolysate includes β-glucan and mannan, Johal teaches that the hydrolysis of Johal works by a non-specific degradation of the cell walls to yield cell wall components, including mannan and glucan oligosaccharides (Johal, [0017]).  Moreover, since Sonck teaches that immunomodulatory properties arise from the glucan component of the hydrolysate, one of ordinary skill in the art would have been motivated to carry out the method of Johal so as to hydrolyze the cell walls as completely as possible, which would result in release of the cell wall components including mannans and glucans.  
Regarding the recitation in claims 5 and 7 that the yeast cell wall hydrolysate is obtained by a hydrolysis treatment to yeast cell walls separated from yeast cells, it is noted that the above recitation is a product-by-process limitation which is limiting only to the extent of the structural properties necessarily implied by the process steps (see MPEP 2113).  Applicant asserts that the limitation implies that the claimed hydrolysate does not include the cytoplasm (Response of 3 June 2022, p. 6, 2nd ¶).  However, the recited product-by-process limitation does not necessarily imply an absence of cytoplasm as asserted by Applicant.  For example, cell wall fragments could be produced by an initial step of hydrolysis, shearing, or rupturing etc. of yeast cells, followed by a removal of intact yeast cells (e.g., by filtration), leaving a composition comprising the yeast cell walls plus released cytoplasm and other soluble components.  Johal evidences that the hydrolysis step can be carried out to produce a range of outcomes from partially hydrolyzing the cell walls (resulting in a mixture of cell wall fragments and soluble components) to completely hydrolyzing the cell walls (resulting in only soluble components) (Johal, [0016]-[0022]), and one of ordinary skill would have been motivated to carry out the hydrolysis of Johal as completely as possible so as to maximize the active glucan ingredient taught by Sonck (which would yield a hydrolysate without intact yeast cells that could have been yielded by “hydrolysis treatment to yeast cell walls separated from yeast cells”).  
Regarding the recitation in claims 6 and 8 that the “yeast cell wall hydrolysate is … obtained by adjusting pH of yeast cell walls to 8.0 to 14.0 and hydrolyzing the yeast cell walls at 60 to 120 °C for 3 to 24 hours”, the above recitation is a product-by-process limitation which is limiting only to the extent of the structural properties necessarily implied by the process steps (see MPEP 2113).  The composition of Johal is made by treating the same starting material (Baker’s yeast cell walls; note that the yeast cells of Johal become cell walls after the initial cell lysis) under substantially similar conditions as recited in the claims (pH of about 8-12, for a time period of up to about several hours, and a temperature of about 140-160 °C).  While the temperature range of Johal is higher than that recited in claims 6 and 8, it is noted that the limitations of claims 6 and 8 do not exclude additional processing steps (e.g., additional high temperature steps) and thus do not necessarily imply any particular structure other than that which results from having undergone at least the degree of hydrolysis imparted by the recited heat treatment.  Since the temperature of Johal is higher than that recited in claims 6 and 8, the process of Johal would have resulted in at least the degree of hydrolysis imparted by the steps in claims 6 and 8.  Moreover, while Johal recites a potentially wide range of time periods for the hydrolysis, Johal teaches that the method parameters can be varied to control the degree of hydrolysis (Johal, [0029]), and one of ordinary skill would have been motivated to fully hydrolyze the cell walls (including, e.g., multiple passes and/or retention periods) in order to liberate glucan cell wall components to achieve the immunomodulatory effects taught by Sonck.  Thus, Johal teaches a product made under substantially similar conditions to those in claims 6 and 8.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113, II.).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657